                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Timothy Ray,                        )
                                    )                  Civil Action No.: 3:18-cv-00392-JMC
                        Plaintiff,  )
                                    )
       v.                           )                       ORDER AND OPINION
                                    )
Austin Industrial, Inc.,            )
                                    )
                        Defendant.  )
____________________________________)

       This matter is before the court on Defendant’s Motion to Compel Arbitration and

Dismiss, or in the Alternative, to Stay pursuant to Texas law (or, alternatively, South Carolina

law or 9 U.S.C. §§ 3 and 4 of the Federal Arbitration Act), and Rules 12(b)(1) and/or 12(b)(6) of

the Federal Rules of Civil Procedure. (ECF No. 5.) For the reasons stated herein, the court

GRANTS Defendant’s Motion to Compel Arbitration, and therefore, DISMISSES the case

without prejudice.

                                      I. JURISDICTION

       The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1) based on

Defendant’s allegations that there is complete diversity of citizenship between Plaintiff and

Defendant, and the amount in controversy herein exceeds the sum of seventy-five thousand

dollars ($75,000), exclusive of interest and costs. (ECF No. 1 at 3.) Defendant is a corporation

organized under the laws of Delaware with its principal place of business in the state of Texas.

(ECF No. 1-2 at 3 ¶ 4.) Plaintiff is a citizen and resident of Lexington County, South Carolina.

(ECF No. 1-1 at 6 ¶ 1.) As such, this court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

and authority to adjudicate the dispute.




                                               1
                 II. FACTUAL AND PROCEDURAL BACKGROUND 

       Plaintiff is a citizen of South Carolina (ECF No. 1-1.), and Defendant is a corporation

organized under the laws of Delaware with its principal place of business in the state of Texas

(ECF No. 1-2, ¶ 4). Plaintiff, a former employee of Defendant, alleges he was fired for

threatening to report unsafe work conditions to a customer. (See ECF No. 1-1 at 7.) On

November 16, 2017, Plaintiff commenced this action by filing a suit in the Court of Common

Pleas for Richland County, South Carolina, Case No. 2017-CP-40-07019 (“Complaint”). (ECF

No. 1-3 at 5.) The Complaint alleges three causes of action: (1) wrongful discharge, breach of

employee handbook/contract; (2) wrongful discharge in violation of public policy; and (3)

slander. (ECF No. 1-1 at 7, 10, 11.) On January 11, 2018, Plaintiff personally served Defendant

with copies of the Complaint and related Summons. (ECF No. 1-3 at 5.) On February 9, 2018,

Defendant filed a Notice of Removal. (Id.) On February 16, 2018, Defendant filed its Motion to

Compel Arbitration and Dismissal, or in the Alternative, to Stay stating that Plaintiff agreed to

submit all claims he currently asserts to arbitration. (ECF No. 5.) On March 2, 2018, Plaintiff

filed his Response in Opposition to Defendant’s Motion. (ECF No. 6.) On March 9, 2018,

Defendant filed its Reply in Support of its Motion. (ECF No. 7.)

       Defendant alleges that Plaintiff agreed to the arbitration terms of Defendant’s Open Door

policy. (ECF No. 5 at 2.) The Open Door policy requires binding arbitration of all employment

disputes that arise from or relate to the termination of employment and other claims, except as

specifically excluded in this policy, brought by former employee-owners. (See ECF No. 5-1 at

2.) The policy also requires that it “be governed by, interpreted under[,] and construed in

accordance with the laws of the state of Texas, regardless of any conflict of law rules under

Texas law.” (Id.) Defendant alleges that Plaintiff accepted the terms of the Open Door policy




                                               2
when he completed his employment application. (ECF No. 5 at 3.) Plaintiff alleges he was never

advised that his employment would be contingent upon signing an agreement to arbitrate and that

the policy was not properly presented to Plaintiff. (ECF No. 6 at 1, 5-6.)

                                  III. LEGAL STANDARD 

A. Standard of Arbitration under the Federal Arbitration Act

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16,1 “governs the rights and

responsibilities of the parties with respect to an arbitration agreement.” Forrester v. Penn Lyon

Homes, Inc., 553 F.3d 340, 342 (4th Cir. 2009). “Under the [FAA], a party may demand a stay of

federal judicial proceedings pending exercise of a contractual right to have the subject matter of

the federal action decided by arbitration, unless the party seeking arbitration is ‘in default’ of that

right.” Microstrategy, Inc. v. Lauricia, 268 F.3d 244, 249 (4th Cir. 2001) (quoting Maxum

Founds., Inc. v. Salus Corp., 779 F.2d 974, 981 (4th Cir. 1985)). The FAA reflects “a liberal

federal policy favoring arbitration agreements . . . .” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983). Pursuant to this liberal policy, “any doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration, whether the problem at hand

is the construction of the contract language itself or an allegation of waiver, delay, or a like

defense to arbitrability.” Id. at 24-25. To that end, “the heavy presumption of arbitrability

requires that when the scope of the arbitration clause is open to question, a court must decide the

question in favor of arbitration.” Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co., 867
                                                       
1
   Specifically, § 2 of the FAA provides that agreements to arbitrate found in contracts “shall be
valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. Section 3 of the FAA provides the means by which a
party may seek a stay of pending litigation and a court order compelling arbitration. Id. at § 3.
Under § 4 of the FAA, a party, in response to an opposing party’s refusal to arbitrate under a
contract, may “petition in any United States district court which, save for such agreement, would
have jurisdiction under title 28 . . . for an order directing that such arbitration proceed in the
manner provided for in the agreement.” Id. at § 4.
 


                                                  3
F.2d 809, 812 (4th Cir. 1989) (citation omitted). Thus, the court may not deny a party’s request

to arbitrate an issue “unless it may be said with positive assurance that the arbitration clause is

not susceptible of an interpretation that covers the asserted dispute.” Id.

       Despite these policies favoring arbitration, federal courts have the authority to evaluate

the validity of arbitration agreements. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388

U.S. 395, 403-04 (1967). “If a party challenges the validity under [9 U.S.C.] § 2 of the precise

agreement to arbitrate at issue, the federal court must consider the challenge before ordering

compliance with that agreement under [9 U.S.C.] § 4.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S.

63, 64 (2010). Moreover, “as a matter of substantive federal arbitration law, an arbitration

provision is severable from the remainder of the contract . . . unless the challenge is to the

arbitration clause itself, the issue of the contract’s validity is considered by the arbitrator in the

first instance.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445-46 (2006).

B. Motions to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

       A motion to dismiss for lack of subject matter jurisdiction filed pursuant to Rule 12(b)(1)

of the Federal Rules of Civil Procedure, raises the fundamental question of whether a court has

jurisdiction to adjudicate the matter before it. See 28 U.S.C. § 636(b)(1). In determining whether

jurisdiction exists, the court is to “regard the pleadings’ allegations as mere evidence on the issue

and may consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d

765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). “The

moving party should prevail only if the material jurisdictional facts are not in dispute and the

moving party is entitled to prevail as a matter of law.” Id. (citation omitted).




                                                  4
C. Motions to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       Under Rule 12(b)(6), a motion to dismiss for failure to state a claim upon which relief

may be granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted). See also Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not

resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”).

To be legally sufficient, a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       Pursuant to Rule 12(b)(6), a motion to dismiss for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts that would support his

claim and would entitle him to relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). When considering a motion to dismiss, the court should accept all well-pleaded

allegations as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

                                      IV. DISCUSSION 

A. Defendant’s Motion to Compel Arbitration and Dismiss or to Stay the Matter

       “A party can compel arbitration under the FAA if it establishes: (1) the existence of a

dispute between the parties; (2) a written agreement that includes an arbitration provision

purporting to cover the dispute that is enforceable under general principles of contract law; (3)


                                                  5
the relationship of the transaction, as evidenced by the agreement, to interstate or foreign

commerce; and (4) the failure, neglect, or refusal of a party to arbitrate the dispute.” Am. Gen.

Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005); Whiteside v. Teltech Corp.,

940 F.2d 99, 102 (4th Cir. 1991). The FAA reflects a liberal federal policy favoring arbitration,

but federal courts have the authority to evaluate the validity of arbitration agreements. See

Moses, 460 U.S. at 24; Prima Paint, 388 U.S. at 403-04. Because Plaintiff has challenged the

validity of the arbitration agreement under 9 U.S.C. § 2, the court “must consider the challenge

before ordering compliance with that agreement under [9 U.S.C.] § 4.” Rent-A-Center, 561 U.S.

at 71. Specifically, § 2 of the FAA provides that agreements to arbitrate found in contracts “shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2.

B. Plaintiff’s Arguments Under 9 U.S.C § 2

       Plaintiff does not dispute that his claims are within the scope of the arbitration agreement

if the court finds that the agreement is enforceable under the applicable law. (ECF No. 6 at 3.)

However, Plaintiff first asserts that South Carolina law should determine whether there is a

contract that stipulates arbitration. (ECF No. 6 at 3 (citing Stonhard, Inc. v. Carolina Flooring

Specialist, Inc., 621 S.E.2d 352 (S.C. 2005).) Second, Plaintiff argues there is no contract due to

the express language in the employment application. (Id. at 3-4.) Third, Plaintiff believes the

arbitration agreement should not be enforced as an equitable matter due to Defendant’s unclean

hands. (Id. at 4-5.) Fourth, Plaintiff argues the arbitration agreement is an unconscionable

adhesion contract. (ECF No. 6 at 5-7 (citing Hooters of Am., Inc. v. Phillips, 39 F. Supp. 2d 582

(D.S.C. 1998)).) Finally, Plaintiff argues that the arbitration agreement is unenforceable due to

Defendant reserving the right to “amend, modify, or revoke its rules and regulation at any time.”




                                                6
(ECF No. 6 at 7-8 (citing Nelson v. Watch House, Int’l, LLC, 815 F.3d 190 (5th Cir. 2016).)

       1. Choice of Law: South Carolina or Texas Law

       South Carolina law does not apply, and therefore, Texas law governs this dispute because

of the choice-of-law provision within the Open Door policy. In Plaintiff’s assertion that South

Carolina law applies (ECF No. 6), he misrepresents Stonhard. In Stonhard, the South Carolina

Supreme Court determined that a non-compete agreement containing a choice-of-law provision

may be construed according to the law of another state. See Stonhard, 621 S.E.2d at 353 (citing

Standard Register Co. v. Kerrigan, 119 S.E.2d 533, 541-42 (S.C. 1961)). “But if the resulting

agreement is invalid as a matter of law or contrary to public policy in South Carolina, our courts

will not enforce the agreement.” Stonehard, 621 S.E.2d at 353. The Stonhard court determined

that the non-compete agreement did not contain a geographic limitation, and the court was

unable to find a single case from New Jersey in which a state court added a geographic term

when one was previously omitted. Id. at 354. Because of these factors, the court rendered the

non-compete agreement unenforceable as a matter of public policy. See id. (holding that a non-

compete agreement failed to limit a covenant, and to add and enforce such a term would require

the court to bind the parties to a term that did not reflect the parties’ original intention and was

unenforceable under public policy).

       While it is true that courts must look to general principles of state law when determining

whether the parties are subject to an enforceable arbitration contract, Plaintiff has failed to raise

any arguments as to whether South Carolina law or public policy would bar the enforceability of

the arbitration agreement. See Int’l Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH,

206 F.3d 411, 420 n.4 (4th Cir. 2000); Munoz v. Green Tree Fin. Corp., 542 S.E.2d 360, 363

(S.C. 2001). Therefore, Texas law, as opposed to South Carolina law, governs preliminary




                                                 7
questions regarding the Open Door policy.

       2. At-Will Employee Arbitration Agreement

       The Open Door policy is a stand-alone contract and is enforceable. A party seeking to

compel arbitration must establish that a valid arbitration agreement exists between the parties. In

re 24R, Inc., 324 S.W.3d 564, 566 (Tex. 2010). If an arbitration agreement exists, “[t]he party

seeking to avoid arbitration then bears the burden of proving its defenses against enforcing an

otherwise valid arbitration provision.” Id. at 566. “In the context of stand-alone arbitration

agreements, binding promises are required on both sides as they are the only consideration

rendered to create a contract.” In re AdvancePCS Health L.P., 172 S.W.3d 603, 607 (Tex. 2005)

(per curiam). A mutual agreement to arbitrate claims provides sufficient consideration to support

an arbitration agreement. In re U.S. Home Corp., 236 S.W.3d 761, 764 (Tex. 2007).

       The Open Door arbitration agreement is a stand-alone contract that does not incorporate

the employee application. (See ECF No. 5-1 at 2-3.) Although language in the employee

application recognizes the existence of the arbitration agreement (ECF No. 5-2 at 3), this does

not diminish the validity of the arbitration agreement as a stand-alone contract. See In re 24R,

324 S.W.3d at 568. In this case, Plaintiff and Defendant have mutually agreed to arbitrate

because Plaintiff signed two documents that would have made the Defendant aware of the

arbitration agreement, the employment application (ECF No. 5-2 at 2) and employee orientation

materials (ECF No. 7-1 at 2). Under Texas law, if an employee is given notice of an arbitration

agreement at the commencement of, or during, an employment relationship, the agreement is

accepted and binding if the employee continues working after the notice. In re Dall. Peterbilt,

Ltd., L.L.P., 196 S.W. 3d 161, 162-63 (Tex. 2006). Plaintiff was given notice of an arbitration

agreement at the commencement of his at-will employment and continued working. Therefore,




                                                8
there is a mutual and binding arbitration agreement.

       3. Unclean Hands Defense and Enforcement

       Challenges regarding the enforceability of the arbitration agreement are to be decided by

the arbitrator, not the court. (ECF No. 5-1 at 2.) Plaintiff lists several factual allegations to argue

that Defendant acted with unclean hands, however, he cites no legal authority to justify whether

these allegations are sufficient to make the arbitration agreement unenforceable. (See ECF No. 6

at 3-4.) Importantly, the Open Door policy states that “the enforceability of the arbitration

agreement is to be decided by the arbitrator.” (ECF No. 5-1 at 2.) When an arbitration agreement

possesses language stating that “any and all claims challenging the validity or enforceability of

[the] [a]greement are subject to arbitration,” Texas courts have determined that this language

“clearly and unmistakably” requires that enforceability-related challenges be decided by the

arbitrator rather than the court. See IHS Acquisitions No. 131, Inc. v. Iterralde, 387 S.W.3d 785,

793 (Tex. App. 2012) (citations omitted); Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 69

(2010) (stating an agreement to arbitrate a gateway issue is simply an additional, antecedent

agreement the party seeking arbitration asks the federal court to enforce and can, if proper, be

enforced by the court). The Open Door policy requires enforceability of the arbitration

agreement to be decided by the arbitrator (ECF No. 5-1 at 2), and therefore, an analysis on the

merits of the allegation will not be conducted by the court.

       4. Unconscionability of the Adhesion Contract

       There is no substance to Plaintiff’s position that the arbitration agreement is

unconscionable. Plaintiff’s argument does not reference Texas law but misrepresents another

case. (See ECF No. 6 at 5-7.) Plaintiff relies on Hooters of Am., Inc. v. Phillips, and tries to

equate the current case to the drastic disproportionality in bargaining power between the parties




                                                  9
in Hooters. (Id.) The Hooters court determined “Hooters materially breached the arbitration

agreement by promulgating rules so egregiously unfair as to constitute a complete default of its

contractual obligation to draft rules and to do so in good faith.” Hooters of Am., Inc. v. Phillips,

173 F.3d 933, 938 (4th Cir. 1999). In Hooters, the rules were so one-sided that their only

possible purpose was to undermine the neutrality of the arbitration proceeding. Id. The rules

provided a mechanism for selecting a panel of three arbitrators in order to ensure a biased

decisionmaker.2 Id. at 938-39. Plaintiff has grossly fabricated the applicability of Hooters to the

current arbitration dispute and has made no arguments that the terms of the Open Door policy are

unconscionable. (See ECF No. 6.) Plaintiff tries to depict a series of events he believes would

constitute a disparity in bargaining power. (Id. at 6.) However, Texas law requires an additional

showing beyond a gross disparity in the bargaining power of an arbitration provision to find that

an arbitration agreement is unconscionable, a burden Plaintiff has also failed to meet. (See ECF

Nos. 1, 6.) Therefore, the arbitration agreement is conscionable and Plaintiff’s argument is

without merit. See In re Halliburton Co., 80 S.W.3d 566, 572 (Tex. 2002)

       5. Right to “Amend, Modify, or Revoke Arbitration at Any Time” and Enforcement

       Challenges regarding the enforceability of the arbitration agreement are to be decided by

the arbitrator, not the court. (ECF No. 5-1 at 2.) As discussed above, the Open Door policy

requires enforceability of the arbitration agreement to be decided by an arbitrator, and therefore,

an analysis on the merits of this allegation will not be conducted by the court.3 (Id.)


                                                       
2
   Leading arbitration experts testified that Hooters’ rules were inconsistent with the concept of
fair and impartial arbitration and that reputable designating organizations, such as the American
Arbitration Association (AAA), would refuse to administer a program so unfair and one-sided as
Hooters. See Hooters, 173 F.3d at 936.
3
   The court notes that Plaintiff continues his trend of misrepresentation by claiming the Open
Door policy can be changed to either immediately or retrospectively disadvantage Defendant’s
employees (ECF No. 6), but there is no language in the Open Door policy that substantiates

                                                 10
             6. The Court’s Review

             Arbitration is required in accordance with the FAA and Texas law. “A party can compel

arbitration under the FAA if it establishes: (1) the existence of a dispute between the parties; (2)

a written agreement that includes an arbitration provision purporting to cover the dispute that is

enforceable under general principles of contract law; (3) the relationship of the transaction, as

evidenced by the agreement, to interstate or foreign commerce; and (4) the failure, neglect, or

refusal of a party to arbitrate the dispute.” Am. Gen. Life & Accident Ins. Co., 429 F.3d at 87;

Whiteside, 940 F.2d at 102. In this case, there is undoubtedly a dispute between the parties; there

is a written agreement which includes an enforceable arbitration provision under the general

principles of contract law (ECF No. 5-1 at 2-3; ECF No. 5-2 at 3); Defendant’s business involves

interstate commerce; and Plaintiff has refused to arbitrate the dispute (ECF No. 6). (See ECF

Nos. 1, 5, 6.)

             To enforce arbitration under Texas law, two elements must be shown: (1) the parties

entered into an enforceable arbitration agreement; and (2) the claims at issue are within the

arbitration agreement’s scope. See Rachal v. Reitz, 403 S.W.3d 840, 843 (Tex. 2013). As

discussed by the court above, it is without question that the parties entered into an enforceable

arbitration agreement under Texas law. The Open Door policy encompasses Plaintiff’s first two

claims for wrongful termination (ECF No. 5-1 at 3), and the Texas Supreme Court has held that




                                                                                                                                                                               
Plaintiff’s claim. (See ECF No. 5-1 at 2-3.) Neither does the Open Door policy mention or
incorporate Plaintiff’s job application language of “the right to amend, modify, or revoke [the
application’s] rules and regulations at any time” (ECF No. 5-1 at 2-3). See In re 24R. Inc., 324
S.W.3d 564, 567 (Tex. 2010) (stating that although the employee manual may express that
employer retains the right to change personnel policies, the arbitration agreement makes no
mention of the right to change its terms, nor does it mention or incorporate by reference the
employee manual).

                                                                                    11
defamation4 claims can be “intertwined with [a plaintiff’s] employment and termination.” In re

Dillard Dep’t Stores, Inc., 186 S.W.3d 514, 516 (Tex. 2006). Therefore, Plaintiff’s slander claim

is also within the scope of the arbitration agreement (ECF No. 5-1 at 3) and should be submitted

to arbitration.

        Upon the granting of a motion to compel arbitration, the court must determine whether to

stay or dismiss Plaintiff’s lawsuit. See 9 U.S.C. §§ 3-4 (stating that when an arbitration

agreement governed by the FAA covers claims that have been asserted in a lawsuit, the court,

having jurisdiction over the case, must compel arbitration and either dismiss the action or stay

further judicial proceedings until arbitration has been held). Where all of the claims pled by a

plaintiff are subject to an arbitration agreement, the court should dismiss the claims rather than

merely stay the judicial proceedings. See Choice Hotels Int'l v. BSR Tropicana Resort, 252 F.3d

707, 709-10 (4th Cir. 2001) (“Notwithstanding the terms of § 3, however, dismissal is a proper

remedy when all of the issues presented in a lawsuit are arbitrable.”).

        Upon review of the terms of the arbitration provision at issue in this matter (ECF No. 5-1

at 2-3), the court finds that all of Plaintiff’s causes of action in his Complaint are subject to

arbitration (ECF No. 1). (See ECF No. 5-1 at 3 (“If your dispute involves a legally protected

right . . . you may request arbitration. Examples (without limitation) of legally protected rights

include any claim of wrongful termination, breach of contract or implied contract,

discrimination, . . . violations of public policy, any federal or state statutory or common law, . . .

defamation . . . .”) (emphasis added).) Moreover, Plaintiff did not offer any arguments or

controlling legal authority regarding whether a stay would be more appropriate than dismissal of

                                                       
4
   Under Texas law, slander is a defamatory statement expressed orally or published to a third
person without legal excuse. See Randall's Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 646
(Tex. 1995). “In suits brought by private individuals, truth is an affirmative defense to slander.”
Id. (citation omitted).

                                                 12
his claims under these circumstances. (See ECF No. 6.) Accordingly, the court dismisses

Plaintiff’s Complaint without prejudice.

                                     V. CONCLUSION 

       For the reasons set forth above, the court GRANTS Defendant’s Motion to Compel

Arbitration, DENIES AS MOOT the Motion to Stay, and therefore, DISMISSES the case

without prejudice. (ECF No. 5.)  

       IT IS SO ORDERED.




                                                      United States District Judge
September 29, 2018
Columbia, South Carolina




                                            13
